May 18, 2018


                                                                                         FILED IN
FIFTH DISTRICT COURT OF APPEALS                                                   5th COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                  05/20/2018 8:29:43 PM
RE: ARNULFO RAMIREZ                                                                      LISA MATZ
                                                                                           Clerk
COA NO. 05‐18‐00122‐CR

TRIAL COURT CAUSE NO. F16‐75752‐H




DEAR HONORABLE COURT:

         I would like to request a 30‐day extension on this record. There were numerous issues with
this appeal that led to my being directed not to start the appeal until the issues were resolved by the
trial court. While these issues were occurring, I became sick and as a result hospitalized for a couple of
weeks.

       I am pregnant with complications. I am monitored by my doctor every two weeks.
Unfortunately, due to these complications I have fallen behind on my record.

        Friday, May 18, 2018, I attempted to log into the portal and was not able to due to the
password. I have sent a password request on Friday, as well as in times past. The password hasn’t
been sent to me as of yet. I also sent an email to Lisa Matz and the service desk asking for assistance.
In order to file my records, I have to ask another reporter to file for me.

         I implore that the Court will grant a 30‐day extension to give me time to complete the record.
Thank you in advance for your time and attention to this matter. If anything further is needed, please
feel free to contact me at 214‐622‐8839.




Respectfully submitted,

/s/ Renita Sneed